Citation Nr: 1447756	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-14 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for Parkinson's disease, and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Michael A. Rake


WITNESSES AT HEARING ON APPEAL

The Veteran and S.D.


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1980 to July 1986, as well as from November 6, 1990 to December 30, 1990.  He additionally served in the Ohio Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the electronic claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's petition to reopen his claim for service connection for Parkinson's disease was denied in August 2007.  He did not appeal.

2. Evidence submitted of a nexus between his Parkinson's disease and a two month period of active duty training in 2003 is both "new" and "material." 

3. The evidence is, at the very least, in a state of equipoise as to whether his Parkinson's disease began during the active duty training.  




CONCLUSIONS OF LAW

1. The August 2007 decision that denied the Veteran's petition to reopen his claim of service connection for Parkinson's disease is final.  38. U.S.C.A. § 7105 (West 2002).

2. As evidence submitted since that decision is both new and material, his claim is reopened.  38. U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for establishing service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is reopening and granting the Veteran's service connection claim for his Parkinson's disease.  Thus, any failure with respect to the duty to notify or assist is deemed non-prejudicial.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  Evidence is new when it has not been previously submitted to the VA.  It is material when by itself or when considered with previous evidence of record, the evidence relates to an unestablished fact necessary to substantiate the claim.  Such evidence cannot be cumulative or redundant of the evidence of record at the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).

Evidence will satisfy the reasonable possibility standard when, considered with the old evidence, it would at least trigger the VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In an application to reopen a previously denied claim, the Board must examine evidence which has been submitted since the last prior final RO or Board decision which denied the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The Veteran alleges that his Parkinson's disease began during a period of active duty training (ACDUTRA) while in the National Guard.  The last final decision denying his petition to reopen was issued by the RO in August 2007 on the basis that the evidence did not show that his condition began in or was caused by his active duty service.  

In his current petition to reopen, the Veteran submitted a June 2014 private examination report from a Dr. A.J. from Neurology Specialists.  The report detailed a thorough examination of the Veteran and the history of his Parkinson's disease.  The examiner eventually opined that based on the evidence of record, he believed it to be at least likely as not that the condition developed in November 2003, which is a period of time the Veteran was on ACDUTRA.  

This evidence is "new" as it has never before been considered by the RO or the Board.  It is also "material" as it is a competent and credible medical opinion that his Parkinson's disease began during a qualifying period of service.  Thus, new and material evidence has been submitted and the Veteran's service connection claim for an acquired psychiatric disorder is reopened.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes not only active duty, but also any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6(a), (c) (2013).  It also includes disability resulting from injury, though not disease, incurred or aggravated while performing inactive duty training (INACDUTRA).  Id.  See also 38 U.S.C.A. §§ 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  ACDUTRA includes full-time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).

The Veteran alleges that his Parkinson's disease began during a period of ACDUTRA.  He admits that he did not receive medical treatment for Parkinson's or any associated symptoms during this period of training, but did so shortly thereafter when his condition became worse.  

As a preliminary matter, the Board is conceding that the Veteran had a period of ACDUTRA service beginning in either October or November 2003.  His claims file contains a record dated in October 2003 that states the Veteran was activated and assigned to the 178th Logistics Squadron of Springfield, Ohio.  The document does not indicate how long this period of training was for, but the Veteran has consistently stated it lasted approximately two months, during which he spent some time at Lackland Air Force Base in Texas.  Thus, this two month period can be used to establish service connection for any disease or injury that incurred at that time.  

There are no service treatment records (STRs) from this period of service.  There does exist an earlier May 2003 National Guard enlistment examination report where the Veteran's assessed condition was largely normal.  There are later National Guard STRs that reveal a February 2005 treatment for numbness and loss of sensation.  In March 2005 he sought further treatment the examiner assessed Parkinsonian Syndrome.  He sought VA treatment and Parkinson's disease was eventually diagnosed in May 2005. 

As mentioned above, the Veteran submitted a June 2014 private examination report in support of his claim.  It contains a detailed history of the condition, including the Veteran's report that he noticed symptoms beginning in November 2003 during his training.  Specifically, the examiner recorded "[w]hile working on his keyboard he began to note involuntary movements of his hands with shaking which appeared to progress in intensity from its more moderate onset."  In the "Impression" section of the report, Dr. A.J. states that, "[i]t is quite common for a diagnosis to be delayed in Parkinson's disease until it has been clear that there is continued progressive decline...[n]onetheless, the onset of disease is determined based upon the manifestation of first clinical symptoms and signs."  He further explained that for the majority of patients, the first symptom is a unilateral or bilateral tremor.  The examiner eventually opined that it is at least likely as not that the Veteran has been suffering from Parkinson's disease since November 2003, which is allegedly when he first began noticing the symptoms.  He stated he based this off of a review of the claims file, the examination of the Veteran, and the conclusion that the Veteran was a credible historian.  The examiner stated that had the Veteran's condition existed prior to that period of ACDUTRA, he would have expected it to be noted on the May 2003 examination report.  

The Board finds this opinion both competent and credible.  The Board places great weight on the conclusions, as the examiner was fully informed of the pertinent facts surrounding the Veteran's Parkinson's disease and provided a fully articulated opinion that is based by a through, reasoned analysis.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, it is the only medical opinion regarding the etiology or inception of the Veteran's Parkinson's disease of record.  

The Board notes that in other VA records, the given date at which point the Veteran began to definitively notice symptoms is not as exact and is instead listed at some earlier point in 2003.  However the Board finds that the examiner's reasoning concerning the absence of any symptoms at the May 2003 National Guard examination compelling.  There were no hand tremors found at that examination and the Veteran did not report any himself on the accompanying report of medical history.  

Therefore, the Board finds that after resolving all doubt in the Veteran's favor, there exists, at the very least, a state of equipoise as to whether the Veteran's Parkinson's disease incepted during a two month period of ACDUTRA beginning in November 2003.  As such, his claim for service connection is granted.  38 C.F.R. §§ 3.102.


ORDER

New and material evidence having been received, the issue of entitlement to service connection for Parkinson's disease is reopened.

Entitlement to service connection for Parkinson's disease is granted. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


